DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, “obtaining at least one of a resonance frequency and at least one ring-down parameter” is unclear. Does it mean at least one of a resonance frequency, a first ring-down parameter and a second ring-down parameter (for example), or at least one resonance frequency (of multiple resonance frequencies) as well as at least one ring-down parameter (of multiple ring-down parameters)?
As to claim 7, there is a lack of antecedent basis for “the set of initial configuration values” in line 1. 
As to claim 7, it is unclear what the parameters “C, C0, R. L, f0” represent. The parameters should be defined in the claim.
Claims 9 and 18 are rejected for the same reasons as claim 1 above.
As to claim 18, the scope of the claim is unclear due to “preferably” in line 22. See MPEP 2173.05(d).
Claims 2-6, 8, 10-17 and 19-20 are rejected for depending on the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2019/0120958 A1), hereinafter “Murakami,” as evidenced by Cerwin et al. (US 2004/0236217 A1) for further support.
As to claim 1, Murakami discloses a method, comprising: obtaining at least one of a resonance frequency of an electro-acoustical transducer having a sensitivity and a frequency bandwidth (¶0005 and ¶0046-0047, Figs. 4 and 6.); 
calculating, as a function of the at least one of a resonance frequency, a set of model parameters of a Butterworth-Van Dyke (BVD) model of the electro-acoustical transducer, the BVD model including an equivalent circuit network having a constant capacitance coupled to a RLC branch (¶0032-0037, Fig. 2. Oscillator 20 represents equivalent circuit designed to satisfy characteristics/parameters. C2 coupled to i1, c1 and r1.); 
coupling with the electro-acoustical transducer an adjustable load circuit, the adjustable load circuit having a set of adjustable load parameters including at least one resistance parameter and one inductance parameter, wherein the adjustable load circuit is coupled with the electro- acoustical transducer at an input port of the equivalent circuit network of the BVD model of the electro-acoustical transducer (¶0037, Fig. 2. Matching circuit 10 having adjustable r2 and i2 coupled to oscillator 20.); and 
adjusting the set of adjustable load parameters as a function of the calculated set of model parameters of the BVD model of the electro-acoustic transducer to increase at least one of the bandwidth and the sensitivity of the electro-acoustic transducer as a result of the adjusting (¶0009 and ¶0032-0037, Figs. 2 and 6.).
	Murakami does not expressly disclose at least one ring-down parameter.
However, as set forth in the 112b rejection above, it is unclear if the ring-down parameter is a required limitation.
	Regardless, Cerwin (¶0179) is cited for teaching a tuned RLC circuit that rings down at a frequency determined by the values of the capacitor and inductor, i.e., the RLC values, frequency and ring-down parameter are all implicitly related in such a circuit.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a ring-down parameter. The motivation would have been that it is implicitly related to the frequency and values of the RLC model. 
As to claim 7, Murakami discloses wherein the set of initial configuration values for the load circuitry includes at least one of: 
an inductance initial configuration value Lo expressed as: (see equation in claim) 
or an initial resistance configuration value RLO expressed as: (see equation in claim)
where C, CO, R, L, fO are parameters of the calculated BVD model, and k is a numeric value (Obvious design choice as the initial inductance equation is from the resonant frequency equation for an LC circuit i.e. ω=1/sqrt(LC)).
As to claim 8, Murakami does not expressly disclose wherein k is a numeric value within a range from 5-10. 
However, selecting the value of a constant is a simple design choice in order to achieve the desired outcome and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 9, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above.
As to claim 15, Murakami discloses wherein the electro-acoustical transducer comprises an ultrasound electro-acoustical transducer (¶0003 and ¶0026).
As to claim 17, Murakami discloses wherein the adjustable load circuit comprises one of: the series connection of a resistor and an inductor; or a voltage divider comprising an inductor and at least one resistor (Matching circuit 10, Fig. 2).
As to claim 18, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above. Further reference is made to ¶0024 which discloses a detection device for boat, vehicle, etc.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami, as applied to claim 15 above, in view of Toda (US 2020/0174116 A1).
As to claim 16, Murakami does not expressly disclose wherein the electro-acoustical transducer comprises a Piezoelectric Micromachined Ultrasonic Transducer.
Murakami in view of Toda discloses wherein the electro-acoustical transducer comprises a Piezoelectric Micromachined Ultrasonic Transducer (Toda, ¶0002 and ¶0085, Fig. 17. PMUT.).
Murakami and Toda are analogous art because they are from the same field of endeavor with respect to ultrasonic transducers.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a PMUT, as taught by Toda. The motivation would have been that it is a well-known ultrasonic transducer for detection systems (Toda, ¶0002 and ¶0085).

Allowable Subject Matter
Claims 2-6, 10-14 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654